Case 2:19-cv-01329-JAD-DJA Document 26
                                    25 Filed 07/27/21
                                             07/26/21 Page 1 of 2




                                                               DJA




                                           ECF Nos. 24, 25
       Case 2:19-cv-01329-JAD-DJA Document 26
                                           25 Filed 07/27/21
                                                    07/26/21 Page 2 of 2




       Based on the parties' stipulation [ECF No. 25] and good cause appearing, IT IS HEREBY
ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees and
costs. All pending motions [ECF No. 24] are DENIED as moot. The Clerk of Court is directed to
CLOSE THIS CASE.

                                                _________________________________
                                                U.S. District Judge Jennifer A. Dorsey
                                                Dated: July 27, 2021
